222 F.2d 541
Harry James FLYNN, Petitioner,v.UNITED STATES of America, Respondent.
No. 14234.
United States Court of Appeals Ninth Circuit.
April 26, 1955.

Harry J. Flynn, appellant, in pro. per.
Laughlin E. Waters, U.S. Atty., Louis Lee Abbott, Manuel L. Real, Manley J. Bowler, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Flynn petitions for a rehearing in Flynn v. United States, 9 Cir., 1954, 217 F.2d 29.  The petition is dismissed.


2
He also moves to vacate sentence pursuant to 28 U.S.C. § 2255.  This court has no jurisdiction to entertain the motion.  The motion is dismissed.